Pfeifer, J.,
concurring. I recognize that putting high-density housing into a fairly small school district presents potentially enormous challenges regarding the sufficiency of facilities to accommodate the rapid growth. The General Assembly has also been mindful of the problems annexation may pose to particular school districts, and R.C. 3311.06 is an avenue of relief. R.C. 3311.06 provides a mechanism for the transfer of the annexed territory into the school district of the city to which the territory has been annexed.
*618The effects of annexation on school districts have been taken into account and have been dealt with responsibly by the General Assembly. Therefore, I decline to introduce a new factor into the evaluation of annexation petitions.